Citation Nr: 0704181	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for chronic bronchial 
asthma, now rated as 30 percent disabling. 

2.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to May 
1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating for chronic bronchial asthma, now rated as 
30 percent disabling, and that denied service connection for 
coronary artery disease. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran contends that his chronic asthma is more severe 
than was demonstrated in the most recent pulmonary function 
test of record in January 2004.  VA treatment notes from 
January 2004 to February 2005 showed that the veteran was 
treated by a private physician in December 2004 for 
pneumonia.  In a January 2006 Board hearing, the veteran 
stated that he performed a pulmonary function test a year 
earlier but that the test was incomplete.  There are no 
results of this test in the claims file.  He and his spouse 
stated that his level of physical activity has decreased 
because of his lung and heart conditions.  A current 
examination and pulmonary function test are needed because 
the most recent test of record is three years old, because 
there is lay evidence of decreased physical capacity, and 
because there is medical evidence of an acute condition that 
may have had an effect on the veteran's pulmonary function.  
Service medical records are silent for any symptoms, 
diagnosis, or treatment for heart disease.  The veteran 
contends that his coronary artery disease was caused or 
aggravated by his service-connected asthma.  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310 (2006).  Secondary 
service connection is permitted based on aggravation; 
compensation is payable for the degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

Private physicians provided most of the veteran's surgery and 
follow-up care for heart disease, and no clinical records 
from these providers are in the claims file.  In January 
2004, a VA physician reviewed the claims file including VA 
treatment records but no private provider records.  He stated 
that the veteran had very significant risk factors for heart 
disease such as tobacco use, hypercholesterolemia, 
hypertension, and a family history of heart disease.  He 
stated that heart disease was most likely precipitated by 
these risk factors and less likely by chronic bronchial 
asthma for which the veteran had not had flare-ups and had 
not been taking medication for twenty years.  

The veteran submitted pre-printed forms from three VA and 
private physicians.  The forms stated that the veteran was 
currently diagnosed with arteriosclerotic or coronary heart 
disease and asthma.  A box was checked that indicated that 
the veteran's current condition was "at least as likely as 
not related to" (two physicians) or "possibly related to" 
(one physician) an injury, disease, or event occurring during 
the veteran's military service.  Although the disease in 
service is assumed to be asthma, there was no rationale or 
designation a mechanism of causation or mechanism and degree 
of aggravation.  The veteran also submitted two internet news 
articles reporting that some medical studies have shown that 
steroid medication therapies for asthma have resulted in 
complications of heart disease.  Specific treatises were not 
identified or submitted.  The veteran did submit a medication 
list printed in November 2005, but it did not show steroid 
medications. Nevertheless, any evaluation of such hypothesis 
as applied to the veteran's case must be provided by a 
physician with specialized training.  A medical evaluation of 
the veteran's cardiovascular disease, a detailed opinion on 
its etiology, and an opinion on the mechanism and degree of 
aggravation of the disease by his service-connected asthma is 
needed to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify all 
private medical providers from whom he 
received examination and treatment for 
coronary artery disease, including the 
private physicians who provided the 
printed-form opinions in September 2005 
and January 2006.  Request clinical 
records from these providers and request 
that they provide a detailed rationale 
for any opinion on the relationship 
between the veteran's coronary artery 
disease and asthma.  Associate all 
records and explanatory opinions with the 
claims file.  

2.  Schedule the veteran for an 
examination of his bronchial asthma and 
cardiovascular disease with appropriate 
VA physician(s).  Request that the 
physician(s) review the claims file and 
note review of the claims file in the 
examination report(s).

(a)  Request that the respiratory 
examiner conduct a pulmonary 
function test and any other 
necessary tests, and provide an 
evaluation of the veteran's 
bronchial asthma.

(b)  Request that the cardiovascular 
examiner provide an opinion with 
rationale and citations to any 
appropriate medical research on 
whether the veteran's coronary 
artery disease is at least as likely 
as not caused by or aggravated by 
his bronchial asthma, asthma 
medication, or any other aspect of 
his service.

3.  Then, readjudicate the claim for an 
increased rating for chronic bronchial 
asthma and for service connection for 
coronary artery disease.  If either 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

